                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    CHESTER MCKENNA                                   §
                                                      §    Civil Action No. 4:18-CV-564
    v.                                                §    (Judge Mazzant/Judge Nowak)
                                                      §
    COMMISSIONER, SSA                                 §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On August 24, 2019, the report of the Magistrate Judge (Dkt. #15) was entered containing proposed

    findings of fact and recommendations that the final decision of the Commissioner of Social

    Security be REMANDED.

           Having received the report of the Magistrate Judge, and no objections thereto having been

    timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.
.
           It is, therefore, ORDERED that the decision of the Commissioner is REMANDED for

    further review.

           IT IS SO ORDERED.

            SIGNED this 10th day of September, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
